            Case NJ/2:19-cv-13484 Document 8 Filed 06/26/19 Page 1 of 7



           BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


 IN RE: AMERICAN MEDICAL                                     MDL DOCKET NO. 2904
 COLLECTION AGENCY DATA BREACH
 LITIGATION



           MEMORANDUM OF OSWALD PLAINTIFFS IN PARTIAL SUPPORT
                OF MOTION OF PLAINTIFF PAULA WORTHEY FOR
           TRANSFER AND CONSOLIDATION PURSUANT TO 28 U.S.C § 1407


       Plaintiffs Robert Oswald, Mary Beth Kerns, Marcia Sorin-Rosenthal, Stephen Rosenthal,

Rosa Villarreal, Karina Gras, Jeffrey Grossman, Jorge M. Fernandez, Jr., Hector Valdes, Mark

Meisel, Zakaria Haque, Lori Weinrib and Robert Corwin (together, the “Oswald Plaintiffs”)

respectfully submit this memorandum of law in partial support of Plaintiff Paula Worthey’s

motion for transfer to and consolidation or coordination pursuant to 28 U.S.C. § 1407. The New

York Plaintiff group agree with Ms. Worthey that centralization is appropriate in this proceeding,

and that the Southern District of New York is an appropriate venue for centralization. However,

for the reasons detailed below, only those related cases in which Laboratory Corporation of

America Holdings and/or its affiliates (collectively, “LabCorp”) should be centralized in that

district.1 The LabCorp cases raise issues that are substantially, if not overwhelmingly, distinct

from the issues raised by other related cases, which address a separate data breach. The other

cases, which center on a data breach affecting the customers of defendant Quest Diagnostics, Inc.

(“Quest”), should be centralized in the District of New Jersey.




       1
        The related cases in which LabCorp is named as a defendant are identified in the
appended Schedule of Related LabCorp Cases.
           Case NJ/2:19-cv-13484 Document 8 Filed 06/26/19 Page 2 of 7



                                  FACTUAL BACKGROUND

       On June 3, 2019, Ms. Worthey filed the earliest of the related cases that are subsumed in

this proceeding. The following day, Ms. Worthey filed her motion with the Panel, despite the

pendency at point of only three related cases. See Worthey Mem. (Dkt. 1-1), at 3. Each of those

actions addressed a data breach that compromised the sensitive information of nearly 12 million

patients of Quest Diagnostics, Inc. (“Quest”). Id. at 2. Quest gave sensitive patient information to

defendant Optum360 Services, Inc. (“Optum”), which in turn gave that information to defendant

American Medical Collection Agency, Inc. (“AMCA”). See, e.g., Complaint ¶ 4, Marler v. Quest

Diagnostics, Inc., No. 8:19-cv-01091 (C.D. Cal.).2

       That same day, LabCorp disclosed that a separate data breach had compromised the

sensitive information of over seven million of its customers. See Complaint ¶ 12, Oswald v.

American Med. Collection Agency, No. 7:19-cv-05302 (S.D.N.Y.). Seven of the Oswald

Plaintiffs collectively filed the first two of the related cases naming LabCorp (but not Quest) in

the Southern District of New York on June 5 and June 6. Unlike Quest, LabCorp dealt directly

with AMCA. See, e.g., Complaint ¶ 2, Shulman v. Laboratory Corporation of America

Holdings, No. 1:19-cv-00616 (M.D.N.C.).

       The Oswald Plaintiffs neither intended nor anticipated that those cases would be

subsumed in this proceeding. However, on June 14, Ms. Worthey filed a Notice of Related

Actions that referenced the Oswald Plaintiffs’ LabCorp cases. Dkt. No. 9 ¶¶ 1, 3.3 The only fact

tending to link the two sets of cases is the involvement of AMCA. However, in the wake of



       2
         Copies of all complaints cited in this submission have been filed with the Panel in the
course of this proceeding.
       3
         Other parties have since filed additional notices identifying LabCorp cases as related
cases. See Dkt. Nos. 33, 47, 56.

                                                     2
              Case NJ/2:19-cv-13484 Document 8 Filed 06/26/19 Page 3 of 7



being named in each of several complaints, AMCA filed for bankruptcy on June 17, 2019. See

Petition, No. 19-23185 (Bankr. S.D.N.Y.). The result is that AMCA will not be involved in any

of the related cases.

        Even if that were not the case, the facts at issue in the LabCorp cases, on the one hand,

and the Quest cases, on the other, are such that their centralization in a single district would

unnecessarily burden that district, absent any significant benefit to the parties and witnesses. In

particular:

              •   There will be no discovery of the only defendant common to the two sets of cases,

                  AMCA.

              •   Quest had no direct relationship with AMCA. LabCorp dealt directly with

                  AMCA.

              •   The two sets of cases will encompass two separate classes, one comprised of

                  LabCorp customers, and one comprised of Quest customers.

              •   As only Quest and LabCorp dealt directly with those customers, it is Quest’s and

                  LabCorp’s separate data security policies and practices that will be primarily at

                  issue.

In short, by virtue of AMCA’s bankruptcy, the universe of facts before any court relevant to

Quest, and the universe of facts before any court relevant to LabCorp will intersect only

marginally, at least as compared to what Ms. Worthey had reason to contemplate upon initially

seeking to bring the LabCorp cases into this proceeding. That intersection is insufficient to

justify centralizing the respective sets of cases in a single proceeding, or to unnecessarily burden

a single district with the oversight of such an unwieldy proceeding.




                                                       3
           Case NJ/2:19-cv-13484 Document 8 Filed 06/26/19 Page 4 of 7



                                           ARGUMENT

I.     THE RELATED ACTIONS SHOULD BE TRANSFERRED AND
       CONSOLIDATED OR COORDINATED IN SEPARATE DISTRICTS FOR
       PRETRIAL PROCEEDINGS.

       The Panel previously considered circumstances analogous to those at issue now in In re

Amino Acid Lysine Antitrust Litig., 910 F. Supp. 696 (J.P.M.L. 1995). That opinion addressed

MDL 1088, In re Citric Acid, Corn Sweeteners and Lysine Antitrust Litigation, in which

plaintiffs alleged that ADM, a defendant common to all of the cases encompassed in that

proceeding, was at the center of price-fixing conspiracies affecting the markets for each of three

products. There was no question that ADM would be the scope of exhaustive discovery as to all

three products. The Panel nevertheless refused to create a single proceeding encompassing all

three products, observing that the products at issue were “produced for the most part by different

manufacturers, and sold by them to different alleged classes of purchasers,” and that “of the

sixteen defendants in the three categories of actions, only two (ADM and Cargill) are named

with respect to more than one product.” Id. at 701. See also In re Methionine Antitrust Litig.,

1999 U.S. Dist. LEXIS 19206, at *4 (J.P.M.L. Dec. 8, 1999) (citing Amino Acid Lysine). The

divergence in this proceeding is greater yet. In addition to the different classes of customers, the

two sets of cases share only one common defendant, which will be entirely absent for the

remainder of the litigation.

II.    THE LABCORP ACTIONS SHOULD BE TRANSFERRED TO AND
       CONSOLIDATED OR COORDINATED IN THE SOUTHERN DISTRICT OF
       NEW YORK.

       The Southern District of New York is the most obvious venue for the pending LabCorp

cases. Seven of the Oswald Plaintiffs collectively filed each of the first two cases against

LabCorp. The first of those has been assigned to Judge Vincent Briccetti, who has ample



                                                      4
           Case NJ/2:19-cv-13484 Document 8 Filed 06/26/19 Page 5 of 7



experience overseeing consumer class actions. See, e.g., Suarez v. California Natural Living,

Inc., 2019 WL 1046662 (S.D.N.Y. Mar. 5, 2019); Kaatz v. Hyland’s, Inc., No. 16-cv-00237

(S.D.N.Y.); In re Scotts EZ Seed Litig., No. 12-cv-04727 (S.D.N.Y.). There are currently more

related cases naming LabCorp pending in that district than in any other district. Finally, the

collective convenience of the parties would be best served by the Panel’s accommodation of the

LabCorp plaintiffs who filed in the Southern District of New York, who by themselves

outnumber the plaintiffs in all of the other related LabCorp cases combined.

III.   THE QUEST ACTIONS SHOULD BE TRANSFERRED TO AND
       CONSOLIDATED OR COORDINATED IN THE DISTRICT OF
       NEW JERSEY.

       For the reasons detailed in the Memorandum of Oswald Plaintiffs Jorge M. Fernandez, Jr.

and Hector Valdes (Dkt. No. 3), the District of New Jersey is the most appropriate venue for the

related Quest cases. Among other reasons, Quest is headquartered in Secaucus, New Jersey,

within a 20-minute drive from the Newark vicinage of the District of New Jersey; and more

related cases naming Quest are pending in the District of New Jersey than in any other court. The

Oswald Plaintiffs further join in the submission of Plaintiff Julio Antonio Perez Vieyra, to the

extent that submission supports the centralization of the related Quest cases in the District of

New Jersey.

                                         CONCLUSION

       For all of the foregoing reasons, the Oswald Plaintiffs respectfully request that the Panel

transfer and consolidate or coordinate only the actions identified in the appended Schedule of

Related LabCorp Cases.to the Southern District of New York, and the remaining related cases to

the District of New Jersey.




                                                     5
          Case NJ/2:19-cv-13484 Document 8 Filed 06/26/19 Page 6 of 7



Dated: June 26, 2019                      Respectfully submitted,

                                                   /s/ Linda P. Nussbaum          .
                                          Linda P. Nussbaum
                                          NUSSBAUM LAW GROUP, P.C.
                                          1211 Avenue of the Americas, 40th Floor
                                          New York, NY 10036-8718
                                          (917) 438-9189
                                          lnussbaum@nussbaumpc.com

                                          Counsel for Plaintiffs Robert Oswald, Mary
                                          Beth Kerns, Marcia Sorin-Rosenthal,
                                          Stephen Rosenthal, Rosa Villarreal, Karina
                                          Gras, Jeffrey Grossman, Jorge M.
                                          Fernandez, Jr., Hector Valdes, Mark Meisel,
                                          Zakaria Haque, Lori Weinrib and Robert
                                          Corwin




                                         6
           Case NJ/2:19-cv-13484 Document 8 Filed 06/26/19 Page 7 of 7



                     SCHEDULE OF RELATED LABCORP CASES

DISTRICT                           CASE NAME                            CASE NUMBER

S.D.N.Y.      Oswald v. American Medical Collection Agency, Inc.       7:19cv5302

S.D.N.Y.      Villarreal v. American Medical Collection Agency, Inc.   7:19cv5340

S.D.N.Y.      Henry v. American Medical Collection Agency, Inc.        7:19cv5392

S.D.N.Y.      Jilek v. Retrieval-Masters Creditors Bureau, Inc.        7:19cv5552

              Shulman v. Laboratory Corporation of America
M.D.N.C.                                                               1:19cv616
              Holdings

M.D.N.C.      Hively v. Laboratory Corporation of America Holdings     1:19cv609

              Brown-Wells v. Laboratory Corporation of America
M.D.N.C.                                                               1:19cv627
              Holdings

D. Minn.      Laughlin v. Optum360, LLC                                0:19cv1661

W.D. Pa.      Chuha v. Quest Diagnostics Incorporated                  2:19cv742

D. Kan.       Finch v. Laboratory Corporation of America Holdings      2:19cv2307
